Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 28 September 2021 are acceptable for examination purposes.
Information Disclosure Statement
The IDSs filed 14 February 2022 (x3) and 7 April 2022 (x1) have been considered by the Primary Examiner.
Response to Amendment
Claims 1-11 and 13-33 are now pending as filed 22 September 2022. See below.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). In this case, Applicant has canceled an originally mis-numbered claim (the second instance of claim 11). See also 37 CFR 1.75(f). Consequently, the second instance of claim 11 has been renumbered as claim 12 and original claims 12-32 have been renumbered as claims 13-33. As noted above, claims 1-11 and 13-33 are now pending. 
Claim 4 objected to because of the following informalities:  This claim lacks a period. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Appropriate correction is required.
Election/Restrictions
Applicant’s election without traverse of claims 1-11, 13-27, and 33 (new claim 33 is properly included within the elected invention, in the reply filed on 22 September 2022 is acknowledged.
Claims 28-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 September 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the controller is configured to pass instructions to the spraying machine” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-27, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “optically dense” in claims 1-4 is a relative term which renders the claim indefinite. The term “optically dense” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The nature and extent of what constitutes an “optically dense obscurant coating” are unclear. For example, how dense must it be and what optical property is measured to determine the density? Consequently, the metes and bounds of the phrase are impossible to determine.
The term “low-friction” in claims 1 is a relative term which renders the claim indefinite. The term “low-friction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How is friction measured and what is considered low within the context of the invention? Conversely, how high may the friction be and still be considered “low friction” within the context of the invention? Consequently, the metes and bounds of the phrase are impossible to determine.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, 11, 13- 27, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0055081 A1.

With respect to claim 1, US 081 teaches a process for re-using a printed, fully-formed aluminum can [0022]. It is the Primary Examiner’s position that the air teaching of this reference is inclusive of cans that were completely formed, decorated, and ready to receive their contents [e.g., 0028]. Since it is well-known in the art: (1) that such cans comprise a base, a curvilinear side surface extending in an upward direction from the base and comprising a neck and flanged portion; and (2) to provide such cans with a graphic or graphics, including printed ink indicia on at least a portion of the curvilinear side surface of the can, as well as an overvarnish applied over the ink indicia, it would have been obvious to one of ordinary skill in the art to utilize such an exemplary can in the process of re-printing disclosed by US 081. See also [0028], which suggests that US 081 is inclusive of necked cans. The re-printing process of US 081 comprises: (40) treating the printed can to accept a masking coating (i.e., an optically dense obscurant coating) [0023]; (50) coating the treated can with the masking coating [0025-0026], including on the outer surface sides with existing print [0025]; and (60) curing the masking coating [0025]. The masking coating inherently covers over any indicia remaining after the treatment step (40), thereby reducing its legibility. Curing can be by any conventional process known for the coating used, e.g., heating, drying, or UV [0025].  
With respect to claim 2, insofar as US 081 teaches a blank, re-printable can that receives a new print pattern [0027], it is the Primary Examiner’s position that the prior printing on the can is fully obscured.
With respect to claims 3 & 6, US 081 teaches that the masking coating can be applied by painting or powder coating, and applied by spraying, rolling, or dipping, and with water based or solvent based agents . . . . One or more coats may be applied . . . but not so many coats that dripping or running of the coating occurs. Further, if desired, the process can may include step 60 of curing the coating. Curing can be by any conventional process known for the coating used, e.g., heating, drying, imparting a particular wavelength of light like UV . . . . [0025].
With respect to claims 4 & 5, while US 081 does not specify that the masking coating contains one or more metallic particles, insofar as the masking coating forms a part of the newly printed design, one of ordinary skill in the art would find selecting any desired pigment or effect pigment such as metal particles, a matter of aesthetic choice and readily obvious. As aluminum and aluminum oxide are well known metallic effect pigments, they would have been further obvious to one of ordinary skill in the art as a means for achieving a desired aesthetic result. 
With respect to claim 7, the limitations of this claim are all common and conventional aspects of spray coating devices. As US 081 discloses spray coating (see above), their use to effect spray application of the masking coating would have been readily obvious to one of ordinary skill in the art.
With respect to claims 8 & 9, US 081 teaches laser surface treatment. [0008-0010; 0021].
With respect to claim 11, it is the Primary Examiner’s position that the heat source disclosed by US 081 [0025] can only be either constant or intermittent and can only be present either in an oven or not in an oven. Consequently, as US 081 discloses no preference for one over the other, it is the Primary Examiner’s position that either would have been equivalent and equally obvious to one of ordinary skill in the art as an expedient to curing/drying the masking coating.
With respect to claims 13 & 14, the limitations of these claims are all common and conventional aspects of drying coatings on cans. As US 081 teaches drying, their use to effect said drying would have been readily obvious to one of ordinary skill in the art.
With respect to claims 15 & 16, US 081 teaches digital printing (i.e., ink jet printing) over the masking coating (which, since it covers the previous printing, makes the digital printing a “second ink layer.” 
With respect to claims  17-27, as noted above, it is known in the art to apply overvarnish atop a printed can. As US 081 teaches applying a second ink layer, it would have been obvious to one of ordinary skill in the art to protect that second ink layer by application of an overvarnish, which would read on the claimed “second overvarnish.” The limitations of these claims are all known in the art as expedient for the spray application of coating materials and would have been readily obvious to one of ordinary skill in the art as expedients for preparing, applying, and drying an overvarnish.
With respect to claim 33, as noted above, US 081 teaches curing the masking coating by application of UV or other energy source [0025].
 Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is of record and teaches laser treatment. Consequently, the prior art neither teaches nor suggest the claimed process utilizing a blown ion surface treatment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
14 November 2022